Citation Nr: 0608564	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
February 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied entitlement to service connection for 
a bipolar disorder, intermittent explosive disorder/anti 
social personality disorder, and substance abuse.  The 
veteran perfected an appeal for the denial of entitlement to 
service connection for a bipolar disorder.

The veteran submitted additional evidence for the Board's 
consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that his present bipolar disorder is 
related to the apathy and defective attitude noted in 
service.  The veteran's service medical records do not reveal 
complaints or a diagnosis of any mental illness.  The 
veteran's service personnel records reveal that in February 
and September 1981 he was counseled for sleeping on duty.  In 
March 1981, after failing closed book examinations and 
failure to complete an examination over the course of twelve 
hours, he was counseled for lack of initiative, distinct lack 
of cooperation, and apathy towards his training progression.  
In April 1981, he was counseled concerning a dishonored 
check.  In July, August, September and November 1981 he was 
counseled for reporting late for duty.  In November 1981, the 
veteran failed to report to duty.  A February 1982 evaluation 
of the veteran found him unsuitable for military service due 
to apathy, defective attitude and inability to expend effort 
constructively.  During veteran's January 1982 separation 
examination, he denied a history of psychosis, nervous 
trouble of any sort, depression, or excessive worry. 

The veteran's post-service VA medical records reveal alcohol 
and drug abuse.  The veteran's Social Security Administration 
medical records reveal that he was first diagnosed with 
bipolar disorder in December 2001.  A March 2003 VA 
outpatient treatment report noted that the veteran's bipolar 
disorder is manifested by mood swings, auditory and visual 
hallucinations.  The physician reported that the veteran's 
mood swings appeared to have begun while in service with 
periods of anger alternating with periods of apathy.  In May 
2003, that same physician indicated that the veteran's 
bipolar disorder began while he was in service.  He reported 
that the veteran's poor concentration is secondary to bipolar 
disorder.  It is unclear whether that physician's opinion was 
rendered following a full review of the claims file.

In light of the fact that service medical records found no 
psychiatric disorder upon discharge, and there was no further 
psychiatric problems until 2001, approximately 19 years after 
his discharge, the Board finds that a VA medical opinion, 
which takes into account all of the evidence in the claims 
file, is necessary.  38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As the record shows treatment at the VA medical center, most 
recently from Augusta, Georgia VA healthcare system, ongoing 
VA medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
treatment records from the VA medical 
center dating from January 2004 to the 
present, and associate them with the 
claims file.  

2.  After the above has been completed to 
the extent possible, the veteran should 
be afforded a VA examination by a 
psychiatrist to determine the nature and 
etiology of his current bipolar disorder.  
The claims file and a copy of this remand 
must be made available to and be reviewed 
by the VA examiner.  The examination 
should include any tests or studies that 
are deemed necessary for an accurate 
assessment.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide a diagnosis for any 
current pathology found.  The examiner 
should also provide an opinion on whether 
the currently diagnosed bipolar disorder 
is at least as likely as not 
etiologically related to service.  (The 
term, "as likely as not," does not mean 
"within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.).  That opinion should 
be based on the examination results, 
sound medical principles, and review of 
the evidence in the claims file.  The 
examiner should provide the rationale for 
his/her opinion.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

